UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end: February 28 Date of reporting period: July 1, 2014 - June 30, 2015 Item 1. Proxy Voting Record. Name of Fund:(1) AMERICAN TRUST ALLEGIANCE FUND Period: JULY 1, 2014 - JUNE 30, 2015 Company Name Meeting Date CUSIP(2) Ticker (2) ACXIOM CORPORATION 8/7/2014 ACXM Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1.DIRECTORS ISSUER FOR 1A. TIMOTHY R. CADOGAN FOR 1B. WILLIAM T. DILLARD, II FOR 1C. SCOTT E. HOWE FOR FOR 2. ADVISORY (NON-BINDING) VOTE TO APPROVE THE ISSUER COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS FOR FOR 3. RATIFY KPMG LLP AS INDEPENDENT REGISTERED ISSUER PUBLIC ACCOUNTANT Company Name Meeting Date CUSIP(2) Ticker (2) NIKE, INC. 9/18/2014 NKE Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1.DIRECTORS ISSUER FOR 1. ALAN B. GRAF, JR. FOR 2. JOHN C. LECHLEITER FOR 3. MICHELLE A. PELUSO FOR 4. PHYLLIS M. WISE FOR FOR 2. TO HOLD AN ADVISORY VOTE ON EXECUTIVE ISSUER COMPENSATION FOR FOR 3. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSE ISSUER COOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Company Name Meeting Date CUSIP(2) Ticker (2) CONAGRA FOODS, INC. 9/19/2014 CAG Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1.DIRECTORS ISSUER FOR 1) MOGENS C. BAY FOR 2) THOMAS K. BROWN FOR 3) STEPHEN G. BUTLER FOR 4) STEVEN F. GOLDSTONE FOR 5) JOIE A. GREGOR FOR 6) RAJIVE JOHRI FOR 7) W.G. JURGENSEN FOR 8) RICHARD H. LENNY FOR 9) RUTH ANN MARSHALL FOR 10) GARY M. RODKIN FOR 11) ANDREW J. SCHINDLER FOR 12) KENNETH E. STINSON FOR FOR 2. APPROVAL OF THE CONAGRA FOODS, INC. 2014 STOCK ISSUER PLAN. FOR FOR 3. APPROVAL OF THE CONAGRA FOODS, INC. 2014 EXECUTIVE ISSUER INCENTIVE PLAN FOR FOR 4 RATIFY OF THE APPOINTMENT OF INDEPENDENT ISSUER AUDITOR FOR FOR 5 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE ISSUER OFFICER COMPENSATION AGAINST AGAINST 6 PROPOSAL REGARDING BYLAW CHANGE IN REGARD SHAREHOLDER TO VOTE COUNTING Company Name Meeting Date CUSIP(2) Ticker (2) COMCAST CORPORATION 10/8/2014 CMCSA Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. TO APPROVE THE ISSUANCE OF SHARES OF COMCAST ISSUER CLASS A COMMON STOCK TO TIME WARNER CABLE INC. STOCKHOLDERS IN THE MERGER. FOR FOR 2. TO APPROVE THE ADJOURNMENT OF THE COMCAST ISSUER SPECIAL MEETING IF NECESSARY TO SOLICIT ADDITIONAL PROXIES. Company Name Meeting Date CUSIP(2) Ticker (2) POST HOLDINGS, INC. 1/29/2015 POST Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1) WILLIAM P. STIRITZ FOR 2) JAY W. BROWN FOR 3) EDWIN H. CALLISON FOR FOR 2. APPROVAL OF INCREASES IN THE NUMBER OF SHARES OF ISSUER OUR COMMON STOCK ISSUABLE UPON CONVERSION OF OUR 2.5% SERIES C CUMULATIVE PERPETUAL CONVERTIBLE PREFERRED STOCK. FOR FOR 3. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2015 FOR FOR 4. ADVISORY VOTE ON EXECUTIVE COMPENSATION ISSUER Company Name Meeting Date CUSIP(2) Ticker (2) LIBERTY GLOBAL PLC 2/24/2015 G5480U104 LBTYA Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR G1. TO APPROVE THE NEW ARTICLES PROPOSAL, A PROPOSAL ISSUER TO ADOPT NEW ARTICLES OF ASSOCIATION, WHICH WILL CREATE AND AUTHORIZE THE ISSUANCE OF NEW CLASSES OF ORDINARY SHARES, DESIGNATED THE LILAC CLASS A ORDINARY SHARES, THE LILAC CLASS B ORDINARY SHARES AND THE LILAC CLASS C ORDINARY SHARES, WHICH WE COLLECTIVELY REFER TO AS THE LILAC ORDINARY SHARES, WHICH ARE INTENDED TO TRACK THE PERFORMANCE OF OUR OPERATIONS IN LATIN AMERICAN AND THE CARIBBEAN (THE LILAC GROUP) AND MAKE CERTAIN CHANGES TO THE TERMS OF OUR…(DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL). FOR FOR G2. TO APPROVE THE MANAGEMENT POLICIES PROPOSAL, A ISSUER PROPOSAL TO ADOPT CERTAIN MANAGEMENT POLICIES IN RELATION TO, AMONG OTHER THINGS, THE ALLOCATION OF ASSETS, LIABILITIES AND OPPORTUNITIES BETWEEN THE LILAC GROUP AND THE LIBERTY GLOBAL GROUP. FOR FOR G3. TO APPROVE THE FUTURE CONSOLIDATION/SUB-DIVISION ISSUER PROPOSAL, A PROPOSAL TO AUTHORIZE THE FUTURE CONSOLIDATION OR SUB-DIVISION OF ANY OR ALL SHARES OF THE COMPANY AND TO AMEND OUR NEW ARTICLES OF ASSOCIATION TO REFELECT THAT AUTHORITY. FOR FOR G4. TO APPROVE THE VOTING RIGHTS AMENDMENT PROPOSAL, ISSUER A PROPOSAL TO APPROVE AN AMENDMENT TO THE PROVISION IN OUR ARTICLES OF ASSOCIATION GOVERNING VOTING ON THE VARIATION OF RIGHTS ATTACHED TO CLASSES OF OUR SHARES. FOR FOR G5. TO APPROVE THE SHARE BUY-BACK AGREEMENT ISSUER PROPOSAL, A PROPOSAL TO APPROVE THE FORM OF AGREEMENT PURSUANT TO WHICH WE MAY CONDUCT CERTAIN SHARE REPURCHASES. FOR FOR G6. TO APPROVE THE DIRECTOR SECURITIES PURCHASE ISSUER PROPOSAL A PROPOSAL TO APPROVE CERTAIN ARRANGEMENTS RELATING TO PURCHASES OF SECURITIES FROM OUR DIRECTORS. FOR FOR G7. TO APPROVE THE VIRGIN MEDIA SHARESAVE PROPOSAL, ISSUER A PROPOSAL TO AMEND THE LIBERTY GLOBAL 2014 INCENTIVE PLAN TO PERMIT THE GRANT TO EMPLOYEES OF OUR SUBSIDIARY VIRGIN MEDIA INC. OF OPTIONS TO ACQUIRE SHARES OF LIBERTY GLOBAL AT A DISCOUNT TO THE MARKET VALUE OF SUCH SHARES. FOR FOR 1A. TO APPROVE THE CLASS A ARTICLES PROPOSAL, A ISSUER PROPOSAL TO APPROVE THE ADOPTION OF OUR NEW ARTICLES OF ASSOCIATION PURSUANT TO RESOLUTION 1 OF THE GENERAL MEETING (INCLUDING, WITHOUT LIMITATION, ANY VARIATIONS OR ABROGATIONS TO THE RIGHTS OF THE HOLDERS OF THE CLASS A ORDINARY SHARES AS A RESULT OF SUCH ADOPTION). FOR FOR 2A. TO APPROVE THE CLASS A VOTING RIGHTS PROPOSAL, A ISSUER PROPOSAL TO APPROVE THE AMENDMENT OF OUR CURRENT AND NEW ARTICLES OF ASSOCIATION PURSUANT TO RESOLUTION 4 OF THE GENERAL MEETING (INCLUDING, WITHOUT LIMITATION, ALL MODIFICATIONS OF THE TERMS OF THE CLASS A ORDINARY SHARES WHICH MAY RESULT FROM SUCH AMENDMENT). Company Name Meeting Date CUSIP(2) Ticker (2) QUALCOMM INC. 3/9/2015 QCOM Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR ELECTION OF DIRECTORS: ISSUER FOR 1A. BARBARA T. ALEXANDER FOR 1B. DONALD G. CRUICKSHANK FOR 1C. RAYMOND V. DITTAMORE FOR 1D. SUSAN HOCKFIELD FOR 1E. THOMAS W. HORTON FOR 1F. PAUL E. JACOBS FOR 1G. SHERRY LANSING FOR 1H. HARISH MANWANI FOR 1I. STEVEN M. MOLLENKOPF FOR 1J. DUANE A. NELLES FOR 1K. CLARK T. RANDT, JR. FOR 1L. FRANCISCO ROS FOR 1M. JONATHAN J. RUBINSTEIN FOR 1N. BRENT SCOWCROFT FOR 1O. MARC I. STERN FOR FOR 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOPPERS ISSUER LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FIRSCAL YEAR ENDING SEPTEMBER 27, 2015. FOR FOR 3. TO APPROVE AN AMENDMENT TO THE 2001 EMPLOYEES ISSUER STOCK PURCHASE PLAN TO INCREASE THE SHARE RESERVE BY 25,000,000 SHARES FOR FOR 4. ADVISORY VOTE TO APPROVE OUR EXECUTIVE ISSUER Company Name Meeting Date CUSIP(2) Ticker (2) APPLE INC. 3/10/2015 AAPL Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1A. TIM COOK FOR 1B. AL GORE FOR 1C. BOB IGER FOR 1D. ANDREA JUNG FOR 1E. ART LEVINSON FOR 1F. RON SUGAR FOR 1G. SUE WAGNER FOR FOR 2. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE ISSUER COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015 FOR FOR 3. AN ADVISORY RESOLUTION TO APPROVE EXECUTIVE ISSUER COMPENSATION FOR FOR 4. THE AMENDMENT OF THE APPLE INC. EMPLOYEE STOCK ISSUER PURCHASE PLAN AGAINST AGAINST 5. SHAREHOLDER PROPOSAL BY THE NATIONAL CENTER FOR SHAREHOLDER PUBLIC POLICY RESEARCH ENTITLED "RISK REPORT" AGAINST AGAINST 6. SHAREHOLDER PROPOSAL BY MR. JAMES MCRITCHIE AND SHAREHOLDER MR. JOHN HARRINGTON ENTITLED "PROXY ACCESS FOR SHAREHOLDERS" Company Name Meeting Date CUSIP(2) Ticker (2) BANK OF MONTREAL 3/31/2015 BMO Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1.DIRECTORS ISSUER FOR 1) JANICE M. BABIAK FOR 2) SOPHIE BROCHU FOR 3) GEORGE A. COPE FOR 4) WILLIAM A. DOWNE FOR 5) CHRISTINE A. EDWARDS FOR 6) MARTIN S. EICHENBAUM FOR 7) RONALD H. FARMER FOR 8) ERIC R. LA FLECHE FOR 9) LORRAINE MITCHELMORE FOR 10) PHILIP S. ORSINO FOR 11) MARTHA C. PIPER FOR 12) J. ROBERT S. PRICHARD FOR 13) DON M. WILSON III FOR FOR 2. APPOINTMENT OF SHAREHOLDERS AUDITORS ISSUER FOR FOR 3. ADVISORY VOTE ON THE BANK'S APPROACH TO EXECUTIVE ISSUER COMPENSATION AGAINST AGAINST 4. SHAREHOLDER PROPOSAL NO. 1 SHAREHOLDER AGAINST AGAINST 5. SHAREHOLDER PROPOSAL NO. 2 SHAREHOLDER AGAINST AGAINST 6. SHAREHOLDER PROPOSAL NO. 3 SHAREHOLDER Company Name Meeting Date CUSIP(2) Ticker (2) APPLIED MATERIALS, INC. 4/2/2015 AMAT Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1.DIRECTORS ISSUER FOR 1A. AART J. DEGEUS FOR 1B. GARY E. DICERSON FOR 1C. STEPHEN R. FORREST FOR 1D. THOMAS J. IANNOTTI FOR 1E. SUSAN M. JAMES FOR 1F. ALEXANDER A. KARSNER FOR 1G. DENNIS D. POWELL FOR 1H. WILLEM P. ROELANDTS FOR 1I. MICHAEL R. SPLINTER FOR 1J. ROBERT H. SWAN FOR FOR 2. TO APPROVE, ON AN ADVISORY BASIS, THE ISSUER COMPENSATION OF APPLIED MATERIALS' NAMED EXECUTIVE OFFICERS FOR FOR 3. RATIFY THE APPOINTMENT OF KPMG LLP AS APPLIED ISSUER MATERIALS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2015 Company Name Meeting Date CUSIP(2) Ticker (2) SCHLUMBERGER 4/8/2015 SLB Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1A. PETER L.S. CURRIE FOR 1B. K. VAMAN KAMATH FOR 1C. MAUREEN KEMPSTON DARKES FOR 1D. PAAL KIBSGAARD FOR 1E. NIKOLAY KURDRYAVTSEV FOR 1F. MICHAEL E. MARKS FOR 1G. INDRA K. NOOYI FOR 1H. LUBNA S. OLAYAN FOR 1I. LEO RAFAEL REIF FOR 1J. TORE I. SANDVOLD FOR 1K. HENRI SEYDOUX FOR FOR 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S ISSUER EXECUTIVE COMPENSATION FOR FOR 3. TO APPROVE THE COMPANY'S 2014 FINANCIAL ISSUER STATEMENTS AND THE BOARDS 2 DIVIDENDS FOR FOR 4. TO APPROVE THE APPOINTMENT OF ISSUER PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNT FIRM FOR 2015 Company Name Meeting Date CUSIP(2) Ticker (2) LENNAR CORPORATION 4/8/2015 LEN Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1) IRVING BOLOTIN FOR 2) STEVEN L. GERARD FOR 3) THERON I. "TIG" GILLIAM FOR 4) SHERRILL W. HUDSON FOR 5) SIDNEY LAPIDUS FOR 6) TERI P. MCCLURE FOR 7) STUART A. MILLER FOR 8) ARMANDO OLIVERA FOR 9) JEFFREY SONNENFELD FOR FOR 2. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS ISSUER LENNAR'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING NOVEMBER 30, 2015 FOR FOR 3. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION ISSUER OF LENNAR'S NAMED EXECUTIVE OFFICERS Company Name Meeting Date CUSIP(2) Ticker (2) LAZARD LTD 4/21/2015 G54050102 LAZ Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1) ANDREW M. ALPER FOR 2) ASHISH BHUTANI FOR 3) STEVEN J. HEYER FOR 4) SYLVIA JAY FOR FOR 2. NON-BINDING ADVISORY VOTE REGARDING EXECUTIVE ISSUER COMPENSATION FOR FOR 3. RATIFY APPOINTMENT OF DELOITTE & TOUCHE LLP AS ISSUER LAZARD LTD'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2 LAZARD LTD'S BOARD OF DIRECTORS, ACTING BY THE AUDIT COMMITTEE, TO SET THEIR REMUNERATION. Company Name Meeting Date CUSIP(2) Ticker (2) WHIRLPOOL CORP. 4/21/2015 WHR Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1A. SAMUEL R. ALLEN FOR 1B. GARY T. DICAMILLO FOR 1C. DIANE M. DIETZ FOR 1D. GERRI T. ELLIOTT FOR 1E. JEFF M. FETTIG FOR 1F. MICHAEL F. JOHNSTON FOR 1G. JOHN D. LIU FOR 1H. HARISH MANWANI FOR 1I. WILLIAM D. PEREZ FOR 1J. MICHAEL A. TODMAN FOR 1K. MICHAEL D. WHITE FOR FOR 2. ADVISORY VOTE TO APPROVE WHIRLPOOL'S EXECUTIVE ISSUER COMPENSATION FOR FOR 3. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS ISSUER WHIRLPOOL'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015 Company Name Meeting Date CUSIP(2) Ticker (2) PRAXAIR 4/28/15 74005P104 PX Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1A. STEPHEN F. ANGEL FOR 1B. OSCAR BENARDES FOR 1C. NANCE K. DICCIANI FOR 1D. EDWARD G. GALANTE FOR 1E. IRA D. HALL FOR 1F. RAYMOND W. LEBOEUF FOR 1G. LARRY D. MCVAY FOR 1H. DENISE L. RAMOS FOR 1I. WAYNE T. SMITH FOR 1J. ROBERT L. WOOD FOR FOR 2. APPROVE ON AN ADVISORY AND NON-BINDING BASIS, ISSUER THE COMPENSATION OF PRAXAIR'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE 2 FOR AGAINST 3. PROPOSAL REGARDING AN INDEPENDENT BOARD SHAREHOLDER CHAIRMAN FOR FOR 4. RATIFY THE APPOINTMENT OF THE INDEPENDENT ISSUER AUDITOR Company Name Meeting Date CUSIP(2) Ticker (2) VF CORPORATION 4/28/2015 VFC Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1. RICHARD T. CARUCCI FOR 2. JULIANA L. CHUGG FOR 3. JUAN ERNESTO DE BEDOUT FOR 4. MARK S. HOPLAMAZIAN FOR 5. ROBERT J. HURST FOR 6. LAURA W. LANG FOR 7. W. ALAN MCCOLLOUGH FOR 8. CLARENCE OTIS, JR. FOR 9. MATTHEW J. SHATTOCK FOR 10. RAYMOND G. VIAULT FOR 11. ERIC C. WISEMAN FOR FOR 2. APPROVAL OF AN AMENDMENT AND RESTATEMENT OF ISSUER VF'S 1 FOR FOR 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER ISSUER COMPENSATION FOR FOR 4. RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS ISSUER LLP AS VF'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Company Name Meeting Date CUSIP(2) Ticker (2) DISCOVER FINANCIAL SERVICES 4/29/15 DFS Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1A. JEFFREY S. ARONIN FOR 1B. MARY K. BUSH FOR 1C. GREGORY C. CASE FOR 1D. CANDACE H. DUNCAN FOR 1E. CYNTHIA A. GLASSMAN FOR 1F. RICHARD H. LENNY FOR 1G. THOMAS G. MAHERAS FOR 1H. MICHAEL H. MOSKOW FOR 1I. DAVID W. NELMS FOR 1J. MARK A THIERER FOR 1K. LAWRENCE A. WEINBACH FOR FOR 2. ADVISORY BOTE TO APPROVE NAMED EXECUTIVE OFFICER ISSUER COMPENSATION FOR FOR 3. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS ISSUER THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Company Name Meeting Date CUSIP(2) Ticker (2) EMC CORPORATION 4/30/2015 EMC Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1A. JOSE E. ALMEIDA FOR 1B MICHAEL W. BROWN FOR 1C. DONALD J. CARTY FOR 1D. RANDOLPH L. COWEN FOR 1E. JAMES S. DISTASIO FOR 1F. JOHN R. EGAN FOR 1G. WILLIAM D. GREEN FOR 1H. EDMUND F. KELLY FOR 1I. JAMI MISCIK FOR 1J. PAUL SAGAN FOR 1K. DAVID N. STROHM FOR 1L. JOSEPH M. TUCCI FOR FOR 2. RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF ISSUER PRICEWATERHOUSECOOPERS LLP AS EMC'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015, AS DESCRIBED IN EMC'S PROXY STATEMENT FOR FOR 3. ADVISORY APPROVAL OF OUR EXECUTIVE COMPENSATION ISSUER AS DESCRIBED IN EMC'S PROXY STATEMENT FOR FOR 4. APPROVAL OF THE EMC CORPORATION AMENDED AND ISSUER RESTATED 2, AS DESCRIBED IN EMC'S PROXY STATEMENT FOR AGAINST 5. TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO SHAREHOLDER AN INDEPENDENT BOARD CHAIRMAN, AS DESCRIBED IN EMC'S PROXY STATEMENT Company Name Meeting Date CUSIP(2) Ticker (2) EBAY 5/1/15 EBAY Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. DIRECTORS ISSUER FOR 1A. FRED D. ANDERSON FOR 1B. ANTHONY J. BATES FOR 1C. EDWARD W. BARNHOLT FOR 1D. JONATHAN CHRISTODORO FOR 1E. SCOTT D. COOK FOR 1F. JOHN J. DONAHOE FOR 1G. DAVID W. DORMAN FOR 1H. BONNIE S. HAMMER FOR 1I. GAIL J. MCGOVERN FOR 1J. KATHLEEN C. MITIC FOR 1K. DAVID M. MOFFETT FOR 1L. PIERRE M. OMIDYAR FOR 1M. THOMAS J. TIERNEY FOR 1N. PERRY M. TRAQUINA FOR 1O. FRANK D. YEARY FOR FOR 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION ISSUER OF OUR NAMED EXECUTIVE OFFICERS FOR FOR 3. TO APPROVE THE MATERIAL TERMS, INCLUDING THE ISSUER PERFORMANCE GOALS, OF THE AMENDMENT AND RESTATEMENT OF THEEBAY INCENTIVE PLAN FOR FOR 4. TO RATIFY THE APPOINTMENT OF ISSUER PRICEWATERHOUSECOOPERS LLP AS OU INDEPENDENT AUDITORS FOR OUR FISCAL YEAR ENDING DECEMBER 31, 2015 AGAINST AGAINST 5. TO CONSIDER A STOCKHOLDER PROPOSAL REGARDING SHAREHOLDER STOCKHOLDER ACTION BY WRITTEN CONSENT WITHOUT A MEETING, IF PROPERLY PRESENTED BEFORE THE MEETING AGAINST AGAINST 6. TO CONSIDER A STOCKHOLDER PROPOSAL REGARDING SHAREHOLDER STOCKHOLDER PROXY ACCESS, IF PROPERLY PRESENTED BEFORE THE MEETING AGAINST AGAINST 7. TO CONSIDER A STOCKHOLDER PROPOSAL REGARDING SHAREHOLDER GENDER PAY, IF PROPERLY PRESENTED BEFORE THE MEETING Company Name Meeting Date CUSIP(2) Ticker (2) BERKSHIRE HATHAWAY, INC. 5/2/2015 BRKB Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1. WARREN E. BUFFETT FOR 2. CHARLES T. MUNGER FOR 3. HOWARD G. BUFFETT FOR 4. STEPHEN B. BURKE FOR 5. SUSAN L. DECKER FOR 6. WILLIAM H. GATES, III FOR 7. DAVID S. GOTTESMAN FOR 8. CHARLOTTE GUYMAN FOR 9. THOMAS S. MURPHY FOR 10. RONALD L. OLSON FOR 11. WALTER SCOTT, JR. FOR 12. MERYL B. WITMER Company Name Meeting Date CUSIP(2) Ticker (2) PHILLIPS 66 5/6/2015 PSX Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1A. J. BRIAN FERGUSON FOR 1B. HAROLD W. MCGRAW III FOR 1C. VICTORIA J. TSCHINKEL FOR FOR 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUND LLP AS THE ISSUER COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2015 FOR FOR 3. TO CONSIDER AND VOTE ON A PROPOSAL TO APPROVE, ON ISSUER AN ADVISORY (NON-BINDING) BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS FOR FOR 4. TO CONSIDER AND VOTE ON A MANAGEMENT PROPOSAL ISSUER REGARDING THE ANNUAL ELECTION OF DIRECTORS AGAINST AGAINST 5. TO CONSIDER AND VOTE ON A SHAREHOLDER PROPOSAL SHAREHOLDER REGARDING GREENHOUSE GAS REDUCTION COSTS Company Name Meeting Date CUSIP(2) Ticker (2) COLGATE-PALMOLIVE COMPANY 5/8/2015 CL Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1A. JOHN P. BILBREY FOR 1B. JOHN T. CAHILL FOR 1C. IAN COOK FOR 1D. HELENE D. GAYLE FOR 1E. ELLEN M. HANCOCK FOR 1F. RICHARD J. KOGAN FOR 1G. DELANO E. LEWIS FOR 1H. MICHAEL B. POLK FOR 1I. J. PEDRO REINHARD FOR 1J. STEPHEN I. SADOVE FOR FOR 2. RATIFY PRICEWATERHOUSECOOPERS LLP AS ISSUER COLGATE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FOR 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION ISSUER Company Name Meeting Date CUSIP(2) Ticker (2) TUPPERWARE BRANDS CORP. 5/8/2015 TUP Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1A. CATHERINE A. BERTINI FOR 1B. SUSAN M. CAMERON FOR 1C. KRISS CLONINGER, III FOR 1D. E.V. GOINGS FOR 1E. JOE R. LEE FOR 1F. ANGEL R. MARTINEZ FOR 1G. ANTONIO MONTEIRO DE CASTRO FOR 1H. ROBERT J. MURRAY FOR 1I. DAVID R. PARKER FOR 1J. JOYCE M. ROCHE FOR 1K. M. ANNE SZOSTAK FOR FOR 2. ADVISORY VOTE OT APPROVE THE COMPANY'S EXECUTIVE ISSUER COMPENSATION PROGRAM FOR FOR 3. TO APPROVE THE MATERIAL TERMS OF THE PERFORMANCE ISSUER MEASURES UNDER THE TUPPERWARE BRANDS CORPORATION 2 FOR FOR 4. RATIFY THE APPOINTMENT OF THE INDEPENDENT ISSUER REGISTERED PUBLIC ACCOUNTING FIRM Company Name Meeting Date CUSIP(2) Ticker (2) CUMMINS INC. 5/12/15 CMI Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR DIRECTORS ISSUER FOR 1. N. THOMAS LINEBARGER FOR 2. ROBERT J. BERNHARD FOR 3. DR. FRANKLIN R. CHANG DIAZ FOR 4. BRUNO V. DI LEO ALLEN FOR 5. STEPHEN B. DOBBS FOR 6. ROBERT K. HERDMAN FOR 7. ALEXIS M. HERMAN FOR 8. THOMAS J. LYNCH FOR 9. WILLIAM I. MILLER FOR 10. GEORGIA R. NELSON FOR FOR 11. ADVISORY VOTTE TO APPROVE THE COMPENSATION ISSUER OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT FOR FOR 12. RATIFY PRICEWATERHOUSECOOPERS LLP AS ISSUER AUDITORS FOR THE YEAR 2015 FOR AGAINST 12. PROPOSAL REGARDING INDEPENDENT BOARD CHAIR SHAREHOLDER Company Name Meeting Date CUSIP(2) Ticker (2) CBRE 5/15/15 12504L109 CBG Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1) RICHARD C. BLUM FOR 2) BRANDON B. BOZE FOR 3) CURTIS F. FEENY FOR 4) BRADFORD M. FREEMAN FOR 5) MICHAEL KANTOR FOR 6) FREDERIC V. MALEK FOR 7) ROBERT E. SULENTIC FOR 8) LAURA D. TYSON FOR 9) GARY L. WILSON FOR 10) RAY WIRTA FOR FOR 2. RATIFY THE APPOINTMENT OF KPMG LLP AS OUR ISSUER INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015 FOR FOR 3. ADVISORY RESOLUTION TO APPROVE NAMED EXECUTIVE ISSUER OFFICER COMPENSATION FOR 2014 FOR FOR 4. APPROVE AN AMENDMENT TO OUR EXECUTIVE INCENTIVE ISSUER PLAN Company Name Meeting Date CUSIP(2) Ticker (2) PRINCIPAL FINANCIAL GROUP, INC. 5/19/15 74251V102 PFG Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1A. ROGER C. HOCHSCHILD FOR 1B. DANIEL J. HOUSTON FOR 1C. ELIZABETH E. TALLETT FOR FOR 2. ADVISORY VOTTE TO APPROVE EXECUTIVE COMPENSATION ISSUER FOR FOR 3. RATIFICATION OF INDEPENDENT AUDITORS ISSUER Company Name Meeting Date CUSIP(2) Ticker (2) SKYWORKS SOLUTIONS, INC. 5/19/2015 83088M102 SWKS Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1.1. DAVID J. ALDRICH FOR 1.2 KEVIN L. BEEBE FOR 1.3 TIMOTHY R. FUREY FOR 1.4 BALAKRISHNAN S. IYER FOR 1.5 CHRISTINE KING FOR 1.6 DAVID P. MCGLADE FOR 1.7 DAVID J. MCLACHLAN FOR 1.8 ROBERT A SCHRIESHEIM FOR FOR 2. RATIFY THE SELECTION BY THE COMPANY'S AUDIT ISSUER COMMITTEE OF…(DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) FOR FOR 3. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION ISSUER OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DESCRIBED IN THE COMPANY'S PROXY STATEMENT. FOR FOR 4. TO APPROVE THE COMPANY'S 2015 LONG-TERM ISSUER INCENTIVE PLAN AGAINST AGAINST 5. TO APPROVE A STOCKHOLDER PROPOSAL REGARDING SHAREHOLDER SUPERMAJORITY VOTING PROVISIONS Company Name Meeting Date CUSIP(2) Ticker (2) MONDELEZ INT'L, INC. 5/20/15 MDLZ Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR DIRECTORS ISSUER FOR 1A. STEPHEN F. BOLLENBACH FOR 1B. LEWIS W.K. BOOTH FOR 1C. LOIS D. JULIBER FOR 1D. MARK D. KETCHUM FOR 1E. JORGE S. MESQUITA FOR 1F. JOSEPH NEUBAUER FOR 1G. NELSON PELTZ FOR 1H. FREDRIC G. REYNOLDS FOR 1I. IRENE B. ROSENFELD FOR 1J. PATRICK T. SIEWERT FOR 1K. RUTH J. SIMMONS FOR 1L. JEAN-FRANCOIS M.L. VAN BOXMEER FOR FOR 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION ISSUER FOR FOR 3. RATIFY PRICEWATERHOUSECOOPERS LLP AS ISSUER INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR ENDING DECEMBER 31, 2015 AGAINST AGAINST 4. PROPOSAL: REPORT ON PACKAGING SHAREHOLDER Company Name Meeting Date CUSIP(2) Ticker (2) AMERICAN TOWER CORP 5/20/2015 03027X100 AMT Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR DIRECTORS ISSUER FOR 1A. RAYMOND P. DOLAN FOR 1B. CAROLYN F. KATZ FOR 1C. GUSTAVO LARA CANTU FOR 1D. CRAIG MACNAB FOR 1E. JOANN A. REED FOR 1F. PAMELA D.A. REEVE FOR 1G. DAVID E. SHARBUTT FOR 1H. JAMES D. TAICLET, JR. FOR 1I. SAMME L. THOMPSON FOR FOR 2. RATIFY SELECTION OF DELOITTE & TOUCHE LLP AS ISSUER INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015 FOR FOR 3. APPROVE ON AN ADVISORY BASIS THE COMPANY'S ISSUER EXECUTIVE COMPENSATION Company Name Meeting Date CUSIP(2) Ticker (2) GRAPHIC PACKAGING HOLDING COMPANY 5/20/2015 GPK Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. DIRECTORS ISSUER FOR 1) PAUL D. CARRICO FOR 2) PHILIP R. MARTENS FOR 3) LYNN A. WENTWORTH FOR FOR 2. RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE ISSUER COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Company Name Meeting Date CUSIP(2) Ticker (2) COMCAST CORP 5/21/2015 20030N101 CMCSA Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR DIRECTORS ISSUER FOR 1. KENNETH J. BACON FOR 2. SHELDON M. BONOVITZ FOR 3. EDWARD D. BREEN FOR 4. JOSEPH J. COLLINS FOR 5. J. MICHAEL COOK FOR 6. GERALD L. HASSELL FOR 7. JEFFREY A. HONICKMAN FOR 8. EDUARDO G. MESTRE FOR 9. BRIAN L. ROBERTS FOR 10. RALPH J. ROBERTS FOR 11. JOHNATHAN A. RODGERS FOR 12. DR. JUDITH RODIN FOR FOR 2. RATIFY THE APPOINTMENT OF OUR INDEPENDENT ISSUER AUDITORS FOR FOR 3. APPROVAL OF OUR 2 ISSUER FOR AGAINST 4. TO PREPARE AN ANNUAL REPORT ON LOBBYING ACTIVITIES SHAREHOLDER AGAINST AGAINST 5. TO PROHIBIT ACCELERATED VESTING UPON A CHANGE IN SHAREHOLDER CONTROL AGAINST AGAINST 6. TO PROVIDE EACH SHARE AN EQUAL VOTE SHAREHOLDER Company Name Meeting Date CUSIP(2) Ticker (2) THE WILLIAMS COMPANIES, INC. 5/21/15 WMB Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR DIRECTORS ISSUER FOR 1A. ALAN S. ARMSTRONG FOR 1B. JOSEPH R. CLEVELAND FOR 1C. KATHLEEN B. COOPER FOR 1D. JOHN A. HAGG FOR 1E. JUANITA H. HINSHAW FOR 1F. RALPH IZZO FOR 1G. FRANK T. MACINNIS FOR 1H. ERIC W. MANDELBLATT FOR 1I. KEITH A MEISTER FOR 1J. STEVEN W. NANCE FOR 1K. MURRAY D. SMITH FOR 1L. JANICE D. STONEY FOR 1M. LAURA A. SUGG FOR FOR 2. RATIFICATION OF ERNST & YOUNG LLP AS AUDITORS FOR 2015 ISSUER FOR FOR 3. APPROVAL, NONBINDING ADVISORY VOTE, OF THE ISSUER COMPANY'S EXECUTIVE COMPENSATION Company Name Meeting Date CUSIP(2) Ticker (2) FOREST CITY ENTERPRISES, INC. 5/28/15 FCE.A Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. DIRECTORS ISSUER FOR 1) ARTHUR F. ANTON FOR 2) SCOTT S. COWEN FOR 3) MICHAEL P. ESPOSITO, JR. FOR 4) STAN ROSS FOR FOR 2. THE APPROVAL (0N AN ADVISORY, NON-BINDING BASIS) OF ISSUER THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS FOR FOR 3.RATIFY PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT ISSUER REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015 Company Name Meeting Date CUSIP(2) Ticker (2) IPG PHOTONICS CORP. 6/2/2015 44980X109 IPGP Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. DIRECTOR ISSUER FOR 1) VALENTIN P. GAPONTSEV FOR 2) EUGENE SCHERBAKOV, PH.D. FOR 3) IGOR SAMARTSEV FOR 4) MICHAEL C. CHILD FOR 5) HENRY E. GAUTHIER FOR 6) WILLIAM S. HURLEY FOR 7) ERIC MEURICE FOR 8) JOHN R. PEELER FOR 9) THOMAS J. SEIFERT FOR FOR 2. TO AMEND OUR 2 ISSUER FOR FOR 3. ADVISORY VOTE TO RATIFY INDEPENDENT REGISTERED ISSUER PUBLIC ACCOUNTING FIRM Company Name Meeting Date CUSIP(2) Ticker (2) GOOGLE INC. 6/3/15 3825P508 GOOG Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1) LARRY PAGE FOR 2) SERGEY BRIN FOR 3) ERIC E. SCHMIDT FOR 4) L. JOHN DOERR FOR 5) DIANE B. GREENE FOR 6) JOHN L. HENNESSY FOR 7) ANN MATHER FOR 8) ALAN R. MULALLY FOR 9) PAUL S. OTELLINI FOR 10) K. RAM SHRIRAM FOR 11) SHIRLEY M. TILGHMAN FOR FOR 2. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS ISSUER GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015 FOR FOR 3. THE APPROVAL OF AN AMENDMENT TO GOOGLE'S 2012 ISSUER STOCK PLAN TO INCREASE THE SHARE RESERVE BY 17,000,000 SHARES OF CLASS C CAPITAL STOCK AGAINST AGAINST 4. PROPOSAL REGARDING EQUAL SHAREHOLDER VOTING, SHAREHOLDER IF PROPERLY PRESENTED AT THE MEETING FOR AGAINST 5. PROPOSAL REGARDING A LOBBYING REPORT, IF PROPERLY SHAREHOLDER PRESENTED AT THE MEETING AGAINST AGAINST 6. PROPOSAL REGARDING THE ADOPTION OF A MAJORITY VOTE SHAREHOLDER STANDARD FOR THE ELECTION OF DIRECTORS, IF PROPERLY PRESENTED AT THE MEETING AGAINST AGAINST 7. PROPOSAL REGARDING A REPORT ON RENEWABLE ENERGY SHAREHOLDER COST, IF PROPERLY PRESENTED AT THE MEETING AGAINST AGAINST 8. PROPOSAL REGARDING A REPORT ON BUSINESS RISK SHAREHOLDER RELATED TO CLIMATE CHANGE REGULATIONS, IF PROPERLY PRESENTED AT THE MEETING Company Name Meeting Date CUSIP(2) Ticker (2) THE PRICELINE GROUP INC. 6/4/2015 PCLN Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. DIRECTOR ISSUER FOR 1) TIMOTHY M. ARMSTRONG FOR 2) HOWARD W. BARKER, JR. FOR 3) JEFFERY H. BOYD FOR 4) JAN L. DOCTO FOR 5) JEFFREY E. EPSTEIN FOR 6) JAMES M. GUYETTE FOR 7) DARREN R. HUSTON FOR 8) CHARLES H. NOSKI FOR 9) NANCY B. PERETSMAN FOR 10) THOMAS E. ROTHMAN FOR 11) CRAIG W. RYDIN FOR FOR 2. RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE ISSUER INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015 FOR FOR 3. TO APPROVE ON AN ADVISORY BASIS THE COMPENSATION ISSUER PAID BY THE COMPANY6 TO ITS NAMED EXECUTIVE OFFICERS AGAINST AGAINST 4. TO CONSIDER AND VOTE UPON A NON-BINDING SHAREHOLDER STOCKHOLDER PROPOSAL CONCERNING STOCKHOLDER ACTION BY WRITTEN CONSENT AGAINST AGAINST 5. TO CONSIDER AND VOTE UPON A NON-BINDING STOCKHOLDER SHAREHOLDER PROPOSAL CONCERNING PROXY ACCESS Company Name Meeting Date CUSIP(2) Ticker (2) LIBERTY GLOBAL PLC 6/25/2015 G5480U104 LBTYA Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. TO ELECT MICHAEL T. FRIES AS A DIRECTOR FOR A TERM ISSUER EXPIRING AT THE ANNUAL GENERAL MEETING TO BE HELD 2018 FOR FOR 2. TO ELECT PAUL A. GOULD AS A DIRECTORFOR A TERM ISSUER EXPIRING AT THE ANNUAL GENERAL MEETING TO BE HELD 2018 FOR FOR 3. TO ELECT JOHN C. MALONE AS A DIRECTOR FOR A TERM ISSUER EXPIRING AT THE ANNUAL GENERAL MEETING TO BE HELD 2018 FOR FOR 4. TO ELECT LARRY E. ROMRELL AS A DIRECTOR FOR A TERM ISSUER EXPIRING AT THE ANNUAL GENERAL MEETING TO BE HELD 2018 FOR FOR 5. TO APPROVE ON AN ADVISORY BASIS THE ANNUAL REPORT ISSUER ON THE IMPLEMENTATION OF THE DIRECTORS' COMPENSATION POLICY FOR THE YEAR ENDED DECEMBER 31, 2014, CONTAINED IN APPENDIX A OF THE PROXY STATEMENT (IN ACCORDANCE WITH REQUIREMENTS APPLICABLE TO U.K. COMPANIES) FOR FOR 6. RATIFY THE APPOINTMENT OF KPMG LLP (U.S) AS ISSUER INDENDENT AUDITOR FOR THE YEAR ENDING DECEMBER 31 2015 FOR FOR 7. TO APPOINT KPMG LLP (U.K) AS LIBERY GLOBAL'S U.K. ISSUER STATUTORY AUDITOR UNDER THE U.K. COMPANIES ACT 2006 (TO HOLD OFFICE UNTIL THE CONCLUSION OF THE NEXT ANNUAL GENERAL MEETING AT WHICH ACCOUNTS ARE LAID BEFORE LIBERTY GLOBAL) FOR FOR 8. TO AUTHORIZE THE AUDIT COMMITTEE OF LIBERTY GLOBAL'S ISSUER BOARD OF DIRECTORS TO DETERMINE THE U.K. STATUTORY AUDITOR'S COMPENSATION Company Name Meeting Date CUSIP(2) Ticker (2) VERINT SYSTEMS INC. 6/25/2015 92343X100 VRNT Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. DIRECTOR ISSUER FOR 1) DAN BODNER FOR 2) VICTOR DEMARINES FOR 3) JOHN EGAN FOR 4) LARRY MYERS FOR 5) RICHARD NOTTENBURG FOR 6) HOWARD SAFIR FOR 7) EARL SHANKS FOR FOR 2. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS ISSUER INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING JANUARY 31, 2016 FOR FOR 3. TO APPROVE THE VERINT SYSTEMS INC. 2015 LONG-TERM ISSUER STOCK INCENTIVE PLAN FOR FOR 4. TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE ISSUER COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE ACCOMPANYING PROXY STATEMENT SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Advisors Series Trust By (Signature and Title) /s/ Douglas G. Hess Douglas G. Hess, President (Principal Executive Officer) Date 7/28/15
